DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed 5/22/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Non-Patent Literature (NPL) document 1 is titled “German Search Report, priority document” but there is no date or priority application number listed. It is noted that a document titled “Zitierung in Betracht gezongener Druckschriften” with the application number 10 2017 126 609.7, which corresponds to the present US application, is present in the filing with the IDS. However, this document is entirely in German and the references thereon have no identifiers such as X, Y, or A to make their relevance clear. It is additionally unclear if this document and NPL document 1 are one and the same since there is no identifying information on the IDS as to what priority document is being referred. NPL document 1 has therefore not been considered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one solar cell that is a pliable solar film, a cell integrated into a pliable solar film, or at least one organic solar cell in  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show how the solar cells are attached (e.g. glue) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. 
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0027] recites “10 m2 preferably 20 m2, or even at least 50 m2” instead of the appropriate “10 m2 preferably 20 m2, or even at least 50 m2.” 
Appropriate correction is required.
Claim Objections
Claims 6-8 and 16 objected to because of the following informalities:  
Claim 6 recites “10 m2” instead of the appropriate “10 m2.” 
Claim 7 recites “20 m2” instead of the appropriate “20 m2.” 
Claim 8 recites “50 m2” instead of the appropriate “50 m2
Claim 16 recites “The manufacturing process in accordance with claim 13.” Claim 13, from which claim 16 draws dependency, recites “A manufacturing method.” The phrase “process” in claim 16 should therefore be replaced with the phrase “method.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Independent claims 1, 13, and 18 recite a launch vehicle having a plurality of solar cells on its outer surface. Claims 2-12, 14-17, and 19 draw dependency on the independent claims and add further complexity to the concept of the independent claims. Claims 1 and 18 state that the vehicle transports a payload into earth orbit. Claim 19 states that during transport of the payload, one or more electrical or electronic components are supplied with energy from the solar cells. From a review of the present disclosure, it is taught that solar cells are attached to an outer 
The claims when construed in view of the specification and drawings appear to require solar cells which are completely operational and exposed to the environment during launch and orbit which requires them to act at least partially like insulation and to be able to withstand all environments and forces associated with a launch from the Earth into an Earth orbit. From a review of the totality of the disclosure, it is merely recited that the solar cells may be thin-film modules made of amorpohous and/or microcrystalline silicon, copper-indium-gallium diselenide, cadmium telluride, or may be organically manufactured (i.e. carbon based), and that the solar cells may be glued to the launch vehicle outer surface. 
Exposed solar panels and the glue for attaching them would have to endure extremes in temperature, acceleration, vibration and shock during launch, as well as expansion and contraction due to temperature fluctuations when in orbit. The specification gives no indication of how to address any of these issues. At the time of filing, a person skilled in the art would not have understood how to have functioning external solar panels on an exterior of a launch vehicle which are operational during the entire launch into orbit, as the common general knowledge at the time of filing was to protect/stow solar panels until in orbit, and for the solar panels to extend from the launch vehicle to allow for expansion/contraction. 
The breadth of the claims is such that any type of solar cells and any type of attachment means for coupling the cells to the outer surface of the vehicle are incorporated. As noted above, the state of the prior art is such that attaching solar cells to an exterior surface of a launch vehicle so that power is supplied during the entirety of the launch into orbit is not well-known or In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
The specification therefore appears to fail to teach how to make and use the claimed invention without undue experimentation and claims 1-19 are rejected for lack of enablement. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 13, and 18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 7108228 to Marshall. 
Re: Claim 1. Marshall teaches (Abstract, col. 5, line 50-col. 6, line 20) a launch vehicle (10/12, spacecraft) to transport at least one payload (29, cargo area; col. 7, lines 35-37 - facilities for carrying astronauts and payloads into earth satellite orbit) into an earth orbit, wherein the launch vehicle comprises a plurality of solar cells (16) on its outer surface.
Re: Claim 5. Marshall teaches the launch vehicle according to claim 1, wherein at least one of the solar cells is arranged on an insulation of the launch vehicle (See Figs. 1, 2, and 6 in view of col. 8, lines 46-48 - Kevlar skin with Spaceloft material undercoating provides insulation of the vehicle).
Re: Claim 13.  As outlined above with respect to claim 1, Marshall teaches a launch vehicle having a plurality of solar cells attached to an outer surface of the vehicle. A physical launch vehicle as outlined above would thereby necessitate a manufacturing method to manufacture a launch vehicle, comprising a step of attaching a plurality of solar cells to an outer surface of the launch vehicle.
Re: Claim 18. As outlined above with respect to claim 1, Marshall teaches a launch vehicle carrying a payload and having a plurality of solar cells attached to an outer surface thereof. In the Abstract, Marshall teaches transporting a payload using the launch vehicle from the earth into earth orbit. 
Claim(s) 1, 2, 13, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dragon V2 (<https://web.archive.org/web/20170324021537/https:/space.stackexchange.com/questions/7788/how-will-dragon-v2s-solar-panels-be-protected-during-launch-on-top-of-falcon-9> published 12 July 2015). 
Re: Claim 1. The Dragon V2 teaches a launch vehicle (Dragon v2 attached to a Falcon 9) to transport at least one payload into an earth orbit, wherein the launch vehicle comprises a plurality of solar cells on its outer surface (See rendering/photograph).
Re: Claim 2. The Dragon V2 anticipates the limitation of claim 1. The Dragon is taught to couple to a Falcon 9 rocket to be sent into orbit. The Falcon 9 rocket is a known multi-stage rocket and the Dragon V2 sits atop the rocket and acts as the uppermost stage of the launch vehicle.
Re: Claim 13.  As outlined above with respect to claim 1, the Dragon V2 teaches a launch vehicle having a plurality of solar cells attached to an outer surface of the vehicle. A physical launch vehicle as outlined above would thereby necessitate a manufacturing method to manufacture a launch vehicle, comprising a step of attaching a plurality of solar cells to an outer surface of the launch vehicle.
Re: Claim 16. The Dragon V2 anticipates the limitation of claim 1. The Dragon is taught to couple to a Falcon 9 rocket to be sent into orbit. The Falcon 9 rocket is a known multi-stage 
Re: Claim 17. The Dragon V2 anticipates the limitation of claim 16. The step of attaching at least one of the plurality of solar cells to a surface of an upper stage when manufacturing the upper stage is necessitated by the final product illustrated by the Dragon V2. 
Re: Claim 18. As outlined above with respect to claim 1, the Dragon V2 teaches a launch vehicle carrying a payload and having a plurality of solar cells attached to an outer surface thereof. Transporting a payload to the ISS as shown in the photograph/rendering, necessitates using the vehicle according to claim 1 to transport a payload from the surface of the earth into an earth orbit. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7108228 to Marshall.
Re: Claims 6-8. Marshall anticipates the limitations of claim 1 as outlined above, however, it is not expressly disclosed that at least one of the solar cells comprises an irradiation surface for sunlight of at least 10 m2, 20 m2, or 50 m2. It would have been an obvious matter of design choice to size the plurality of solar cells rendered obvious by Marshall to be 10 m2, 20 m2, or 50 m2, since such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).   
Claims 3-12, 14, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Dragon V2 (<https://web.archive.org/web/20170324021537/https:/space.stackexchange.com/questions/7788/how-will-dragon-v2s-solar-panels-be-protected-during-launch-on-top-of-falcon-9> published 12 July 2015).
Re: Claim 3. The Dragon V2 anticipates the launch vehicle according to claim 1, however, it is not expressly disclosed that at least one of the solar cells is set into at least one depression located in a surface of the launch vehicle. Examiner gives Official Notice that it is well-known in the aerospace art to attach solar cells to a depression located in the outer surface of an aerospace vehicle. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved 
Re: Claim 4. The Dragon V2 anticipates the launch vehicle according to claim 1, however, it is not expressly disclosed that 
Re: Claim 5. The Dragon V2 anticipates the launch vehicle according to claim 1, however, it is not expressly disclosed that at least one of the solar cells is arranged on an insulation of the launch vehicle. Examiner gives Official Notice that the Dragon V2 system comprises an insulation and that attaching the solar cells on the vehicle as outlined above would put them in contact with an insulation of the launch vehicle. 
Re: Claims 6-8. The Dragon V2 anticipates the limitations of claim 1 as outlined above, however, it is not expressly disclosed that at least one of the solar cells comprises an irradiation surface for sunlight of at least 10 m2, 20 m2, or 50 m2. It would have been an obvious matter of design choice to size the plurality of solar cells rendered obvious by the Dragon V2 to be 10 m2, 20 m2, or 50 m2, since such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).   
Re: Claim 9. The Dragon V2 anticipates the limitations of claim 1 as outlined above, however, it is not expressly disclosed that at least one of the plurality of the solar cells comprise at least one solar cell that is configured as at least one of
a pliable solar film,
at least one solar cell integrated into the pliable solar film, or
at least one organic solar cell.
Examiner gives Official Notice that pliable solar films, solar cells integrated into pliable solar film, and organic solar cells are all well-known in the aerospace art. The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the 
Re: Claim 10. The Dragon V2 anticipates the limitations of claim 1 as outlined above, however, it is not expressly disclosed that the plurality of solar cells comprises at least one solar cell, which is configured to be connected in a detachable manner to at least one of an electrical or an electronic component of at least one of a transported payload or a payload to be transported. Examiner gives Official Notice that detachable solar cells are well-known in the art and the powering of electrical or electronic component payloads through solar cells on a spacecraft are well-known in the art. One of ordinary skill in the art would have recognized the benefit of maintaining a charge of a payloads batteries and/or initializing a payload using the launch vehicles solar power cells to conserve the batteries of the spacecraft. One of ordinary skill in the art would furthermore have recognized that in order to provide power to a payload using the launch vehicle, the payload must be detachable therefrom in order to be placed in its intended orbit and/or transported to its final destination. 
Re: Claim 11. The Dragon V2 anticipates the limitations of claim 1 as outlined above, however, it is not expressly disclosed that the plurality of solar cells comprises at least one solar cell, which is set up to be connected in a detachable or in a permanent manner to at least one accumulator, which is connected or is to be connected in a detachable manner to at least one of an electrical or an electronic component of at least one of a transported payload or a payload to be transported. Examiner gives Official Notice that launch vehicles comprising accumulators (e.g. rechargeable battery/batteries) are well-known in the art. It would have been obvious to one 
Re: Claim 12. The Dragon V2 anticipates the limitations of claim 1 as outlined above, however, it is not expressly disclosed that the launch vehicle comprises at least two connection lines, which are connected or are to be connected to a respective pole of at least one of an electrical or electronic component and is connected or is to be connected to the at least one of the plurality of solar cells, wherein at least one of the connection lines rings at least in one section on an outer side of the launch vehicle. Examiner gives Official Notice that launch vehicles comprising connection lines coupled to the poles of electrical and/or electronic component payloads are well-known in the art. Electronic circuitry is commonplace in the art and in order to provide the limitations of claims 10 and 11 as outlined above, it would have been necessary to provide connection lines known in the art to form a complete circuit between the payloads and the panel and/or accumulator. With respect to the connection lines ringing at least a portion of the outer launch vehicle, Examiner gives Official Notice that electrical buses which circumscribe launch vehicle sections are well-known in the art. It would have been obvious to one of ordinary skill in the art to circumscribe a common electrical bus between each of the solar 
Re: Claim 14. The Dragon V2 anticipates the launch vehicle according to claim 13, however, it is not expressly disclosed that at least one of the solar cells is arranged on an insulation of the launch vehicle. Examiner gives Official Notice that the Dragon V2 system comprises an insulation and that attaching the solar cells on the vehicle as outlined above would put them in contact with an insulation of the launch vehicle. 
Re: Claim 15. The Dragon V2 anticipates the launch vehicle according to claim 13, however, it is not expressly disclosed that at least one of the solar cells is set into at least one depression located in a surface of the launch vehicle, or that at least one of the solar cells is applied to a smooth area of a surface of the launch vehicle. 
Examiner gives Official Notice that it is well-known in the aerospace art to attach solar cells to a depression located in the outer surface of an aerospace vehicle. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to provide the solar cells within a depression in the outer surface of a launch vehicle in order to provide an aerodynamic outer surface which reduces drag over the vehicle. The reduction of drag is proportional to fuel savings which translates to increased cost savings. 

Re: Claim 19. The Dragon V2 anticipates the limitations of claim 18 as outlined above, however, it is not expressly disclosed that the plurality of solar cells comprises at least one solar cell, which is set up to be connected in a detachable or in a permanent manner to at least one accumulator, which is connected or is to be connected in a detachable manner to at least one of an electrical or an electronic component of at least one of a transported payload or a payload to be transported, and that the payload electrical or electronic component is supplied with energy obtained by the solar cells during transport. Examiner gives Official Notice that launch vehicles comprising accumulators (e.g. rechargeable battery/batteries) are well-known in the art. It would have been obvious to one having ordinary skill in the art to couple the solar cells of the Dragon V2 to a power storage accumulator on the vehicle in order to benefit from the relatively low power generation over time and/or to allow utilization of power generated by the panels when .
Claims 1, 2, 6-8, 13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8459596 to Im.
Re: Claim 1. Im teaches (See Abstract; col. 1, line 24- col. 2, line 23; Figs. 1-16) a launch vehicle (100, Sky/Space elevator) to transport at least one payload into an earth orbit (See col. 1, lines 5-20 in view of col. 1, line 24-col. 2, line 23), wherein the launch vehicle comprises a plurality of solar cells on its outer surface (Figs. 6, 7, 14, 15; 55, outer photo solar cell; col. 4, lines 31-35). However, Im only mentions a single solar cell attached to the outer surface of the vehicle rather than a plurality of cells. It would have been obvious matter of design choice to reduce the size of the cells and then duplicate them to cover the same surface area of the outer vehicle surface, since such a modification would have involved a mere change in the size of a component which is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 
Re: Claim 2. Im teaches that the launch vehicle comprises a multiple stage rocket (See col. 1, line 24 - col. 2, line 34 - five stages). Figure 15 illustrates the solar cell arranged on stage D which is an upper stage of the multistage rocket. 
Re: Claims 6-8. Im renders obvious the limitations of claim 1 as outlined above, however, it is not expressly disclosed that at least one of the solar cells comprises an irradiation surface for sunlight of at least 10 m2, 20 m2, or 50 m2. It would have been an obvious matter of design choice to size the plurality of solar cells rendered obvious by Im to be 10 m2, 20 m2, or 50 m2, since such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).   
Re: Claim 13. As outlined above with respect to claim 1, Im teaches a launch vehicle have at least one solar cell attached to its outer surface and that it would be obvious to substitute a plurality of smaller solar cells covering the same surface area. A physical launch vehicle as outlined above would thereby necessitate a manufacturing method to manufacture a launch vehicle, comprising a step of attaching a plurality of solar cells to an outer surface of the launch vehicle.
Re: Claim 16. Im teaches that the launch vehicle comprises a multiple stage rocket (See col. 1, line 24 - col. 2, line 34 - five stages). Figure 15 illustrates the solar cell arranged on stage D which is an upper stage of the multistage rocket. 
Re: Claim 17. Im teaches, as outlined above, the structure necessitated/provided by the manufacturing method of claim 17, namely a multistage rocket launch vehicle having a plurality of solar cells attached to a surface of an upper stage when manufacturing the upper stage. 
Re: Claim 18. As outlined above with respect to claim 1, Im teaches a launch vehicle carrying a payload and having at least one solar cell attached to its outer surface and that it would be obvious to substitute a plurality of smaller solar cells covering the same surface area. In Figure 1, Im illustrates the launch vehicle going from the Earth’s surface into an orbit around the Earth. A transport method for at least one payload, wherein the payload is transported using a launch vehicle according to claim 1, from a surface of the earth into an earth orbit is therefore present in the normal and usual operation of the vehicle taught by Im.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772.  The examiner can normally be reached on Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647